Citation Nr: 1015542	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
right shoulder disability.

2.  Entitlement to service connection for a spinal 
disability, to include as secondary to service-connected 
right shoulder disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision from 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified at a hearing at the RO before the 
undersigned in March 2010.  A transcript of the proceeding is 
of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2008 VA examination report noted that the Veteran 
filed for Social Security Administration (SSA) disability 
benefits.  When the VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal. 

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The evidence of record is inadequate to resolve the service 
connection claims, particularly whether any of the 
disabilities at issue were caused or aggravated by the 
Veteran's service-connected right shoulder disability.  
Therefore, examinations are needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Contact the Veteran to obtain the 
information necessary to acquire the 
complete clinical records pertaining to 
any treatment at a VA medical facility 
pertaining to shoulder, spinal, or 
psychiatric disabilities which are not 
currently of record. 

2.  Request all documents pertaining to an 
award of benefits from the SSA, and 
specifically request copies of the medical 
records upon which the SSA based its 
decision.

3.  After the development in Paragraphs 1 
and 2 is completed, afford the Veteran an 
orthopedic examination regarding his left 
shoulder and spinal disabilities.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any currently diagnosed left 
shoulder and spinal disability was a) 
incurred in service; b) caused by the 
Veteran's service-connected right shoulder 
disability; or c) aggravated by the 
Veteran's service-connected right shoulder 
disability, and, if the later, what level 
of disability is attributable to such 
aggravation.  The examiner must provide a 
comprehensive rationale for the opinions 
provided.

4.  After the development in Paragraphs 1 
and 2 is completed, afford the Veteran a 
psychiatric examination.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) that 
any currently diagnosed psychiatric 
disorder was a) incurred in service; b) 
caused by the Veteran's service-connected 
right shoulder disability; or c) 
aggravated by the Veteran's service-
connected right shoulder disability, and, 
if the later, what level of disability is 
attributable to such aggravation.  The 
examiner must provide a comprehensive 
rationale for the opinion provided.

5.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

